Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Allowable Subject Matter
Claims 87-106; 188 are  allowed. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“providing at least one user interface with a plurality of user interface elements, the user interface elements including: i) at least one checkpoint user interface element, which in use sets a number of defined portions of the narrative segments at which assessment is to be performed when reached during a presentation of the narrative, ii) at least one condition specification user interface element, which in use sets at least one selected condition to be assessed at respective ones of the defined portions of the narrative segments, the at least one selected condition to be assessed selectable from a plurality of available conditions to be assessed, iii) at least one action user interface element, which in use sets an action to be conditionally performed in response to a defined outcome of the assessment of a respective condition; and in response to selections via the at least one user interface, stores information that identifies at least one defined portion of at least one of the narrative segments, at least one condition to be assessed and at least one action to be performed conditionally based on an outcome of the assessment, the information computationally 

“provide at least one user interface with a plurality of user interface elements, the plurality of user interface elements including: i)  at least one checkpoint user interface element, which in use sets a number of defined portions of the narrative segments at which assessment is to be performed when reached during a presentation of the narrative; ii)    at least one condition specification user interface element, which in use sets at least one selected condition to be assessed at respective ones of the defined portions of the narrative segments, the at least one selected condition to be assessed selectable from a plurality of available conditions to be assessed; iii)   at least one action user interface element, which in use sets an action to be conditionally performed in response to a defined outcome of the assessment of a respective condition; and stores information that identifies at least one defined portion of at least one of the narrative segments, at least one condition to be assessed and at least one action to be performed conditionally based on an outcome of the assessment in response to selections via the at least one user interface, the information computationally associable with at least a respective one of the narrative segments of the narrative” as recited in claim 97.

“determining whether a first media content consumer has completed at least one sharing action with at least a second media content consumer, the sharing action related to the narrative and including at least one of: sharing with the second media content consumer one or more aspects of impressions of the first media content consumer, experiences of the first 
                                                                     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425